PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/358,150
Filing Date: 19 Mar 2019
Appellant(s): Palaka et al.



__________________
Matthew Seward
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 6, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 25, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant's arguments have been fully considered but they are not persuasive.  Appellant argues that the rejection under U.S.C. 101 is in error and should be withdrawn.  It is asserted that the other claim elements beyond the abstract idea integrate the abstract idea into a practical application because the additional elements reflect an improvement to another technology or technical field, namely, electronic transaction processing (p. 20 of brief) and these additional elements modify the claims so that they amount to significantly more than just an abstract idea (p. 24 of brief).  Appellant suggests that the optimization model offers an improvement to the process of allocating resources in an inventory while considering various constraints in a manner that eliminates human subjectivity, thus it enhances the speed and accuracy of the process.  It is argued that many of the recited features in the claims other than the computer processor can be considered “additional elements” and they act to place meaningful limits the abstract idea (p. 22 of brief).  Appellant also argues that these “additional elements” are not well-understood, routine, and conventional as the 
	The examiner disagrees with appellant’s arguments and stands by the rejection.  In the rejection under U.S.C. 101 the examiner has only identified one recited claim feature as an “other element” or “additional element” which is separate from the abstract idea, namely, the computer processor.  The numerous other claim features identified by appellant as “additional elements” are actually considered to be part of the abstract idea.  Thus, they cannot integrate the abstract idea into a practical application by placing meaningful limits on the abstract idea and cannot modify the claims to be significantly more than just the abstract idea.  In the examiner’s view, the other element(s) recited in the claims (i.e., computer processor) are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to implement or apply the abstract idea in a generic fashion using the computer as a tool.  They do not reflect an improvement to the functioning of a computer, another technology, or another technical field, implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, effect a transformation of a particular article to a different state or thing, or apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  While the optimization model may help to provide more accurate results at a faster rate, it does not actually improve the functioning of the computer itself.  Also, the examiner points out that inventory management is considered to be a business practice not an actual technology or technical field in itself, so an 

(3) Conclusion
     For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/CHRISTOPHER R BUCHANAN/         
Examiner, Art Unit 3627                                                                                                                                                                                                        


Conferees:
/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627                                                                                                                                                                                                        

/CANDICE D WILSON/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.